                         Case 1:19-cv-10475-LGS-DCF Document 28 Filed 02/11/20 Page 1 of 2



            The Clerk of Court of the Southern District of New York is directed to docket the within ORDER

            in each of the following actions:

                                                           VE v. Nine East 71 st Street et al., No. 1: 19-cv-07625 (AJN) (DF)
                                                                 Katlyn Doe v. Indyke et al., No. 1: 19-cv-07771 (PKC) (DF)
USDCSDNY
                                                              Priscilla Doe v. Indyke et al., No. 1: 19-cv-07772 (ALC) (DF)
DOCUMENT                                                             Lisa Doe v. Indyke et al., No. 1: 19-cv-07773 (ER) (DF)
~ONICALLY FILED'                                                  Jane Doe v. Indyke et al., No. 1: 19-cv-08673 (KPF) (DF)
DOC#:
_, DATE FI_L_Bl)_;:;-:::1--,.'I,-d,--~-02_0_/                       Farmer v. lndyke et al., No. 1:19-cv-10475 (LGS) (DF)
             -.   :...        '~ I   I                                 Helm v. lndyke et al., No. 1:19-cv-10476 (PGG) (DF)
                                                                     Bryantv. Indyke eta!., No. 1:19-cv-10479 (ALC) (DF)
                                                            Jane Doe 1000 v. Indyke et al., No. 1: 19-cv-10577 (LGS) (DF)
                                                               Jane Doe 15 v. Indyke et al., No. 1: 19-cv-10653 (PAE) (DF)
                                                                  Mary Doe v. Indyke et al., No. 1: 19-cv-10758 (PAE) (DF)
                                                                    Davies v. Indyke et al., No. 1:19-cv-10788 (GHW) (DF)
                                                             Anastasia Doe v. Indyke et al., No. 1:19-cv-11869 (AJN) (DF)

            DEBRA FREEMAN, United States Magistrate Judge:

                         The Court having held a case management conference on February 11, 2020, with

            counsel for all parties in the above-referenced cases, it is hereby ORDERED, as stated at the

            conference, that:

                         1.              To the extent not already made, the parties shall make initial disclosures under

            Rule 26(a)(l) of the Federal Rules of Civil Procedure no later than February 25, 2020.

                         2.              The parties shall serve their initial document requests and interrogatories no later

            than March 10, 2020. In their initial interrogatories, the parties may, as reasonable, seek

            information outside the scope of Local Civil Rule 33.3(a).

                         3.              Any motions to amend the pleadings or to join any additional parties shall be filed

            no later than April 30, 2020.

                         4.              All fact discovery shall be completed no later than June 10, 2020.
             Case 1:19-cv-10475-LGS-DCF Document 28 Filed 02/11/20 Page 2 of 2




        5.       Expert discovery shall be conducted on the following schedule:

                 a.     Plaintiffs' expert reports shall be served no later than June 10, 2020.

                 b.     Defendants' rebuttal reports shall be served no later than July 10, 2020.

                 c.     Expert discovery shall be completed no later than July 31, 2020.

        6.       The parties may stipulate to modify interim deadlines in this Scheduling Order,

without seeking prior leave of Court.

        7.       The parties to the above-referenced cases shall submit joint status reports to the

Court, regarding discovery and the progress of settlement discussions, no later than April 30,

2020.

Dated: New York, New York
       February 11, 2020
                                                       SO ORDERED



                                                       DEBRA FREEMAN
                                                       United States Magistrate Judge

Copies to:

All counsel in the above-referenced cases (via ECF)




                                                   2
